Citation Nr: 0008510	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right ankle disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left shoulder injury.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1997, the RO 
denied service connection for PTSD and for residuals of a 
left shoulder disability.  At the same time, the RO found 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for 
residuals of a lumbar sprain, for a right ankle sprain and 
for a left knee injury.  The RO also granted service 
connection for residuals of a fracture of the left ankle and 
evaluated the disorder as non-compensably disabling.  The 
veteran has perfected appeals with the denials of service 
connection for all the issues included on the August 1997 
rating decision and also with the initial disability 
evaluation assigned for the service-connected residuals of a 
left ankle fracture.  

The Board notes at the time of the August 1997 rating 
decision the RO adjudicated the claims of entitlement to 
service connection for PTSD and for residuals of a left 
shoulder injury on the basis of new claims.  Review of the 
claims file reveals that service connection for both PTSD and 
for residuals of a left shoulder injury was denied in 
September 1994 and again in June 1996.  In accordance with 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  Hence, the Board 
will proceed with a determination of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for PTSD and for residuals 
of a left shoulder injury which were last denied in June 
1996.

The Board notes the veteran has testified that VA medical 
professionals have informed him that he has an anxiety 
disorder that's service related.  The veteran appears to be 
raising an issue of entitlement to service connection for an 
anxiety disorder, or may have been referring to PTSD which is 
on appeal.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for clarification, initial 
consideration and adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issue of entitlement to an initial compensable evaluation 
for residuals of a fracture of the left ankle is addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for a low back disorder, a right ankle disorder, a 
left knee disorder, residuals of a left shoulder injury and 
PTSD when it issued a rating decision June 1996.  


2.  The evidence submitted since the June 1996 rating 
decision does not bear directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSION OF LAW

Evidence submitted since the June 1996 rating decision 
wherein the RO denied reopening the previously denied claims 
of entitlement to service connection for a low back disorder, 
a right ankle disorder, a left knee disorder, residuals of a 
left shoulder injury and PTSD is not new and material, and 
the veteran's claims for those benefits have not been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the June 1996 
rating decision wherein the RO affirmed the prior denials of 
service connection for a low back disorder, a right ankle 
disorder, a left knee disorder, for residuals of a left 
shoulder injury and for PTSD is set out below.  

Review of the service medical records shows no pertinent 
abnormalities were noted on the report of the entrance 
examination which was conducted in September 1974.  

In October 1974, the veteran sought treatment for a twisted 
right ankle.  A follow-up record dated the same month 
included the notation that he was recovering from the injury.  
There was no instability and minimal swelling.  Mechanical 
low back pain was included as an impression in January 1975.  
A separate clinical record dated in January 1975 included an 
impression of bruised muscles of the lumbar spine.  


In May 1975, he again sought treatment for back pain.  The 
impression was low back pain.  The veteran also sprained his 
right ankle in May 1975.  In October 1975, he sought 
treatment for low back pain.  The impression at that time was 
possible kidney infection.  A second clinical record dated in 
October 1975 again included notations that the veteran had 
pain in his lumbar area.  The impression was sprain of the 
lumbar muscles.  In April 1976, the veteran attempted 
suicide.  In November 1976, he sought treatment for a 
tingling paresthesia of the left arm secondary to blunt 
trauma.  

No pertinent abnormalities were noted on the report of the 
separation examination conducted in October 1976.  Clinical 
evaluation of the spine, upper extremities and lower 
extremities was determined to be normal.  Psychiatric 
evaluation was also determined to be normal at the time of 
the exit examination.  A Dental Patient Medical History 
Questionnaire completed by the veteran in October 1976 
included the notation that he had been hospitalized within 
the preceding five years for a broken ankle.  On the Report 
of Medical History portion of the exit examination dated in 
October 1976, the veteran denied, in pertinent part, 
experiencing broken bones, arthritis, rheumatism or bursitis, 
a painful or trick shoulder, recurrent back pain, a trick or 
locked knee, depression or excessive worry or nervous trouble 
of any sort.  

No pertinent abnormalities were noted on the report of the 
National Guard entrance examination conducted in March 1985.  
The veteran's psychiatric makeup, spine, and upper and lower 
extremities were all determined to be normal at that time.  
On the Report of Medical History portion of the National 
Guard entrance examination conducted in March 1985, the 
veteran reported that he had had swollen or painful joints, 
and broken bones.  It was noted that he had sprained his 
right ankle in 1974 without sequelae.  The veteran denied at 
that time, ever having arthritis, rheumatism or bursitis, a 
painful or trick shoulder, recurrent back pain, a trick or 
locked knee, depression or excessive worry or nervous trouble 
of any sort.  

On physical examination conducted in October 1989, the 
veteran's psychiatric makeup, spine, and upper and lower 
extremities were all determined to be normal.  No pertinent 
abnormalities were noted.  On the Report of Medical History 
portion of the October 1989 examination, the veteran denied 
at that time, ever having swollen or painful joints, 
arthritis, rheumatism or bursitis, a painful or trick 
shoulder, recurrent back pain, a trick or locked knee, 
depression or excessive worry or nervous trouble of any sort.  
He did report that he had had broken bones in the past.  The 
veteran's usual job at that time was construction.  It was 
noted that he had fractured his right ankle in 1974 without 
sequelae.  

Review of the service personnel records reveals the veteran 
did not receive any awards or decorations indicative of 
participation in combat.  He was qualified as a parachutist.  

A VA PTSD examination was conducted in June 1993.  The 
veteran reported he had not been in combat.  He reported he 
had been trained to kill and could not get the thought out of 
his head.  He was informed by a Vietnam veteran that he had 
PTSD.  The impression from the examination was no psychiatric 
disease found.  The examiner opined that he could see no 
anxiety or PTSD indicated by the veteran's presentation and 
the examiner did not believe the veteran had been in a 
situation to prompt such things.  

A June 1993 VA joints examination is of record.  The veteran 
reported that while on active duty he performed numerous 
parachute jumps which produced repetitive trauma to the lower 
back.  He further reported that in 1986 while entering an 
armored personnel carrier (APC) he re-injured his lower back.  
He reported that he sprained his right ankle in 1974.  He 
indicated that he had low back pain which was non-radicular 
in nature.  He had pain in his right ankle for eight years 
after leaving active duty.  The pain eventually cleared but 
it had returned at the time of the examination.  The veteran 
complained of periodic swelling in his ankles.  The 
impression was chronic lumbar sprain and history of bilateral 
ankle sprains.  Subsequent X-rays of the lumbosacral spine, 
both ankles and left shoulder were interpreted as normal.  

A VA general medical examination was also conducted in June 
1993.  The veteran complained at that time of pain in the 
left shoulder, left knee, both ankles and low back since 
injury sustained in service.  He reported he dislocated his 
left shoulder in 1965 while in the Army and again in 1989 
while in the National Guard.  He stated that he had been very 
nervous since 1975 but had not received any treatment for his 
nerves.  The impression was residual of trauma to the left 
shoulder, left knee and low back.  No systemic disease was 
found.  

The RO initially denied service connection for the residuals 
of a lumbar strain, residuals of a right ankle sprain, 
residuals of a left shoulder injury, residuals of a left knee 
injury and for PTSD in August 1993.  The RO noted that 
residuals of a lumbar sprain and right ankle sprain were not 
found at the time of the separation examination and there was 
no evidence of continuity of treatment for either disorder 
since separation from service.  The RO further found there 
was no evidence in the service medical records for a chronic 
neuropsychiatric condition or for left shoulder or left knee 
problems.  Finally, the RO noted the June 1993 VA examination 
was negative for PTSD or any other nervous condition.  The 
veteran was informed of the decision and of his procedural 
and appellate rights via correspondence dated the same month.  
He did not appeal the decision which became final in August 
1994.  

Service personnel records from the veteran's period of 
National Guard service were submitted in November 1995 along 
with a completed VA Form 21-526 which included claims for 
PTSD, bilateral ankle conditions, a left shoulder condition 
and a lower back condition.  

In June 1996, the RO affirmed the prior denial of service 
connection for PTSD, a lumbar strain, a right ankle sprain 
and a left shoulder injury.  The RO noted there was no 
reasonable possibility that the new evidence submitted in 
connection with the claims could change the previous 
decision.  The VA Form 526 submitted by the veteran without 
supporting evidence did not provide a basis for reopening the 
claims.  The RO also determined at that time that the claim 
of entitlement to service connection for a left ankle 
condition was not well-grounded.  The veteran was informed of 
the decision and of his procedural and appellate rights the 
same month.  He did not appeal the rating decision which 
became final in June 1997.  

The evidence added to the record subsequent to the June 1996 
rating decision is set out below.  

Service medical records from the veteran's period of duty in 
the National Guard have been associated with the claims file.  
The majority of the records pertain to treatment of a left 
ankle injury.  In June 1987, the veteran sought treatment for 
an injury to the left arm.  The diagnosis at that time was 
hematoma/contusion of the left arm.  Physical examination at 
that time revealed a full range of motion in the shoulder.  
On Reports of Medical History dated in February 1986 and 
September 1987, he reported having broken bones but denied 
experiencing all other pertinent symptomatology.  It was 
noted on these reports that the veteran had had a hairline 
fracture of the right ankle without sequelae.  On the reports 
of physical examination conducted in February 1986 and 
September 1987 no pertinent abnormalities were noted.  

Additional service personnel records from the veteran's 
period of active duty are of record.  On a document dated in 
October 1976, it was suggested that the veteran be released 
from active duty due to mental problems which reduced his 
effectiveness as a soldier.  

The veteran submitted a stressor statement in October 1996.  
He reported one incident when he was in training at a firing 
range.  A machine gun malfunctioned and started spraying 
rounds in the veteran's direction.  The veteran had to dive 
into a foxhole to avoid being shot.  He reported involvement 
in another incident on the firing range when a sergeant major 
had a heart attack while firing a round.  The veteran was 
narrowly missed by the errant round.  He narrated an incident 
wherein he was parachuting from a plane when he had a 
parachute malfunction.  He was forced to use his emergency 
parachute which also had problems.  He reported he hit the 
ground and was knocked out.  The veteran also reported one of 
his stressors consisted of being subjected to war stories as 
training examples by a Vietnam veteran.  

In February 1997, the veteran reported that he found a friend 
who attempted to commit suicide while on active duty.  He 
reported that thereafter he also attempted suicide but was 
discovered before it was too late.  

In August 1997 stressor letter, the veteran reported that 
sometime before April 12, 1976, he found another soldier who 
attempted suicide at Coronado, California.  He also reported 
he attempted to obtain treatment records from his civilian 
doctor without success as the doctor had retired.  He 
reported he witnessed a car crash while on active duty which 
resulted in the death of another serviceman.  He wrote that 
on another occasion he found a soldier who attempted suicide.  
He indicated that he did not remember the names or the dates 
when these events took place.  

Private treatment records have been associated with the 
claims file.  In January 1998, it was noted the veteran 
sought treatment for neck and low back pain after being 
involved in a motor vehicle accident.  He complained of pain 
in the neck region which radiated down both extremities with 
local pain in both elbows and shoulders.  He also complained 
of pain in the low back.  The veteran reported that he did 
have a prior history of injury to his knees and low back from 
military service but he had never had any work up or therapy 
for these injuries.  He reported that he would have 
occasional pain in these areas usually on exercise but after 
the accident, the symptomatology seemed to be much worse.  

PTSD was noted in the past medical history portion of the 
examination report.  The pertinent diagnoses at that time 
were post-traumatic cervical radicular syndrome, post-
traumatic lumbar radicular syndrome and bilateral shoulder 
strain.  A May 1998 MRI of the lumbar spine revealed no 
lumbar vertebral body collapse or spondylolisthesis; a mild 
compression of the exiting right L-4 nerve root; a 
posterocentral contained herniation, nuclear dehydration 
and/or degeneration of the L4-5 and L5-S1; an adequate lumbar 
central canal and neural foramina; no paraspinal soft tissue 
masses and a negative conus medullaris region.  

VA outpatient treatment records have been associated with the 
claims file.  In November 1995, it was noted the veteran was 
requesting treatment for PTSD.  

A separate clinical record dated in November 1995 included 
the notation that he saw several people killed or wounded in 
training accidents but did not seem to be disturbed by this.  
The impression at that time was anxiety disorder not 
otherwise specified and nightmare disorder.  Generalized 
anxiety disorder was included as an assessment in June 1996.  
X-rays of the knees conducted in July 1986 revealed well 
maintained joint spaces, unremarkable bony structures and no 
evidence of joint effusion.  Depersonalization disorder was 
included as a diagnostic assessment in February 1996.  

The veteran complained of low back pain in January 1997.  An 
impression of chronic low back pain and ankle pain secondary 
to degenerative joint disease was made in January 1998.  In 
April 1998, the veteran complained of chronic low back pain 
which had been present for three years.  He sought treatment 
for chronic low back and neck pain.  It was noted he had 
several parachute jumps in 1975.  It was further noted he was 
involved in a motor vehicle accident in 1998 which caused 
neck pain and exacerbated low back pain.  The assessment was 
lumbar radiculopathy.

The veteran appeared before the undersigned member of the 
Board at a video conference in November 1999.  He testified 
that he had not injured his back prior to active duty.  He 
opined that he injured his back as a result of multiple 
parachute accidents.  He testified that he had problems with 
his back up until the time of his discharge.  He reported 
that the first time he received treatment post-service for a 
back injury was in approximately 1983 from a private 
physician.  He testified that he was attempting to secure 
these private treatment records for the last two years but 
without success.  

He reported he injured his right ankle by twisting it while 
running in September 1974.  He alleged he was on temporary 
profile for two or three weeks after the ankle injury.  The 
injury was treated with a cast and the use of crutches.  He 
reported he re-injured his ankle in 1975 while he was with a 
Ranger battalion.  He did not seek professional help post-
service for his ankle but treated it with over the counter 
medications.  He testified he injured his left knee by 
pulling it.  

The only treatment he received during service for his knee 
was receipt of Tylenol.  He reported he consulted a VA doctor 
in 1994 for the knee but did not receive any treatment at 
that time.  The knee was treated with over the counter 
medications.  

With regard to his PTSD stressors, the veteran testified that 
his PTSD was "a learned behavior."  He reported he 
witnessed a car crash on base which resulted in the death of 
a serviceman whose brains were all over the street.  The 
soldier was killed at Fort Lewis, Washington in 1976.  He 
testified that he tried to commit suicide in 1975.  He 
reported that the first time he sought treatment for PTSD was 
in approximately 1993.  When asked if he had ever been 
diagnosed with PTSD, the veteran responded that he had been 
diagnosed with some type of anxiety disorder.  He reported he 
was informed that the anxiety disorder was service related.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

General Analysis

The veteran seeks to reopen his claims of entitlement to 
service connection for a low back disorder, a right ankle 
disorder, a left knee disorder, residuals of a left shoulder 
injury and for PTSD which were last denied by the RO in June 
1996.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Analysis
New and Material Evidence
Low back disorder

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The private treatment 
records submitted subsequent to the June 1996 rating decision 
are new but not material.  They evidence diagnoses of and 
current treatment for a back disorder but do not link the 
back disorder to active duty in any way.  In fact, they tend 
to show the veteran's back was relatively asymptomatic prior 
to a post-service motor vehicle accident in 1998.  

The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate in 
any way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The VA outpatient treatment records are also new but not 
material.  These records also evidence current diagnoses of 
and treatment for a back disorder but do not link such 
disorder to active duty.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  \

The veteran's testimony from his video conference is new but 
not material.  The veteran testified that he had had 
continuous problems with his back since active duty.  The 
Board notes, however, the fact the veteran reported he had 
had problems with his back since active duty was already of 
record at the time of the June 1996 rating decision.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

Right ankle disorder

The Board finds that new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
a right ankle disorder.  

The service medical records from the veteran's service in the 
National Guard are new but not material.  These records 
include several references to the fact that the veteran 
fractured his right ankle in 1974 or 1975 during basic 
training.  However, other service medical records from the 
veteran's service in the National Guard which was of record 
at the time of the June 1996 rating decision also included 
notations to the effect that the veteran had fractured his 
right ankle in 1974.  The service medical records from the 
National Guard are duplicative of evidence of record at the 
time of the prior final decision.  


The veteran's testimony is new but not material.  He 
testified that he sprained his right ankle in September 1974 
and re-injured the ankle in 1975 and that he had treated the 
disorder post-service with over the counter medications.  The 
fact that the veteran sprained his right ankle during active 
duty and that he alleged post-service difficulties with the 
joint was already of record at the time of the June 1996 RO 
decision. 

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

Left knee disorder

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a left knee disorder.  The few private 
treatment records and VA outpatient treatment records which 
address a left knee disorder are new but not material.  They 
do not indicate in any way that the disorder was linked to 
active duty.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The veteran's testimony is also new but not material.  The 
fact that the veteran alleged he injured his left knee during 
active duty and had post-service difficulties with the joint 
was already of record at the time of the June 1996 rating 
decision.  This evidence is duplicative of evidence 
previously considered.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

Left shoulder injury

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a left shoulder injury.  

The additional service medical records from the veteran's 
National Guard service are new but not material.  The 
evidence shows the veteran sought treatment for a left arm 
injury in June 1997.  At that time, however, physical 
examination revealed a full range of motion of the shoulders.  
The records are not probative of any fact regarding the left 
shoulder claim.  

The private treatment records associated with the claims file 
subsequent to the June 1996 rating decision are also new but 
not material.  The records show the veteran sought treatment 
for shoulder pain but this occurred after a post-service 
motor vehicle accident.  The records evidence current 
treatment but do not indicate in any way that a left shoulder 
injury was related to active duty and cannot be material to 
the veteran's claim.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

PTSD

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The stressor statements submitted by 
the veteran are new but not material.  The evidence does not 
demonstrate that the veteran has been diagnosed with PTSD by 
competent authority.  

The private treatment records are new but not material.  
While one of the records includes a notation in the past 
medical history section that the veteran had PTSD, this was 
not an actual diagnosis of the disorder.  Additionally, the 
Board notes no stressors were reported and the disorder was 
not linked to active duty in any way.  The evidence cannot be 
considered new and material.  Cox v. Brown, 5 Vet. App. 95, 
99 (1993).


The veteran's testimony at the video conference is new but 
not material.  The fact that the veteran was alleging he had 
PTSD as a result of active duty was already of record at the 
time of the June 1996 rating decision.  The veteran himself 
is a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His testimony is insufficient to provide 
competent evidence of the existence of PTSD.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection for a low back 
disorder, a right ankle disorder, a left knee disorder, 
residuals of a left shoulder injury and for PTSD, the first 
element has not been met.  Accordingly, the Board's analysis 
of these issues must end here.  Butler, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
low back disorder, a right ankle disorder, a left knee 
disorder, residuals of a left shoulder injury and for PTSD, 
the appeals are denied.  
REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an initial compensable 
evaluation for his service-connected residuals of a left 
ankle sprain.  Initially, the Board notes the claim of 
entitlement to a compensable evaluation for residuals of a 
left ankle sprain is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

In general, allegations of increased disability are 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left ankle symptomatology (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for a compensable evaluation is well grounded.  

The Board notes the last time the veteran's left ankle was 
evaluated for compensation purposes was in June 1993.  The 
Board finds a current examination is required in order to 
accurately rate the veteran's current symptomatology. 

The veteran's left ankle disability is currently evaluated as 
non-compensably disabling under Diagnostic Code 5271.  
Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's left 
ankle disability must be evaluated to determine any 
functional loss due to pain on use or during flare-ups.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Accordingly, this case is REMANDED for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, places 
and approximate dates of treatment for all 
medical health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records of treatment for his 
service-connected left ankle disability.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist in 
order to determine the nature and extent of 
severity of the service-connected left ankle 
disability.  Any further indicated special 
studies should be conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in this 
regard.  

The examiner must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service-connected left ankle 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following questions 
for the service-connected left ankle 
disability:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disability 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  

The examiner must express an opinion as 
to the impact of the appellant's service-
connected disability on his ability to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an initial compensable 
evaluation for the service-connected left 
ankle disability.  The RO should also 
document its consideration of the 
applicability of Fenderson v. West, 12 Vet. 
App. 119 (1999), with respect to "staged 
ratings" for initial evaluations; and 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


- 16 -


